
	
		III
		112th CONGRESS
		2d Session
		S. RES. 541
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Cornyn (for himself,
			 Mrs. Boxer, Mr.
			 Boozman, and Mr. Durbin)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Condemning the Government of Vietnam for
		  human rights violations.
	
	
		Whereas Vietnam is an authoritarian state ruled by the
			 Communist Party of Vietnam, which continues to deny the right of the people of
			 Vietnam to participate in free and fair elections;
		Whereas, according to the 2012 annual report of the United
			 States Commission on International Religious Freedom, Vietnam’s overall
			 human rights record remains poor, and has deteriorated since Vietnam was
			 removed from the CPC [countries of particular concern] list and joined the
			 World Trade Organization in 2007.;
		Whereas, according to the Department of State’s most
			 recent Country Reports on Human Rights Practices, published on May 24, 2012 (in
			 this resolution, the DOS Human Rights Report), the most
			 significant human rights issues in Vietnam were severe government
			 restrictions on citizens’ political rights, particularly their right to change
			 their government; increased measures to limit citizens’ civil liberties; and
			 corruption in the judicial system and police;
		Whereas, according to the DOS Human Rights Report, the
			 Government of Vietnam reportedly held more than 100 political detainees
			 at year’s end, although some international observers claimed there were more …
			 . Diplomatic sources reported the existence of four reeducation centers in the
			 country holding approximately 4,000 prisoners;
		Whereas, according to the DOS Human Rights Report,
			 Vietnam’s Ministry of Public Security maintains a system of household
			 registration and block wardens to monitor the population, while
			 credible reports suggested that local police used ‘contract thugs’ and
			 citizen brigades to harass and beat political activists and
			 others, including religious worshippers, perceived as undesirable or a threat
			 to public security;
		Whereas, on April 8, 2006, the pro-democracy movement Bloc
			 8406 was founded in Vietnam, and it has since attracted thousands of supporters
			 calling for respect for basic human rights, the establishment of a multiparty
			 political system, and guarantees of freedom of religion and political
			 association;
		Whereas, according to the DOS Human Rights Report, the
			 Government of Vietnam continued to restrict public debate and criticism
			 severely. No public challenge to the legitimacy of the one-party state was
			 permitted,” and “the government continued to crack down on the small,
			 opposition political groups established in 2006, and group members faced
			 arrests and arbitrary detentions;
		Whereas, according to the DOS Human Rights Report,
			 [t]here continued to be credible reports that authorities pressured
			 defense lawyers not to take as clients any religious or democracy activists
			 facing trial. Human rights lawyers were restricted, harassed, arrested,
			 disbarred, and in some cases detained for representing political
			 activists, while given their previous convictions, lawyers Le
			 Tran Luat, Le Thi Cong Nhan, and Le Quoc Quan were not permitted to practice
			 law;
		Whereas, on April 4, 2011, the Hanoi People’s Court
			 sentenced attorney Cu Huy Ha Vu to seven years in prison for defending victims
			 of land confiscation and abuse of power, including the Catholic villagers of
			 Con Dau who refused to sell or vacate land, including a 135-year-old religious
			 burial site, and in August and November 2011, Vu’s appeals were
			 unsuccessful;
		Whereas, although the constitution of Vietnam provides for
			 freedom of religion, Vietnamese law requires official recognition or
			 registration for religious groups, which has been used to monitor and restrict
			 the operations of religious organizations;
		Whereas the 2012 Annual Report of the United States
			 Commission on International Religious Freedom (USCIRF) lists Vietnam as one of
			 the world’s worst religious freedom violators, recommending that
			 the Secretary of State name Vietnam a country of particular
			 concern with respect to religious freedom, noting that the
			 Government of Vietnam continues to control all religious communities, restrict
			 and penalize independent religious practice severely, and repress individuals
			 and groups viewed as challenging its authority and that
			 individuals continue to be imprisoned or detained for reasons relating
			 to their religious activity or religious freedom advocacy while
			 independent religious activity remains illegal;
		Whereas, according to the USCIRF report, between April
			 2011 and February 2012, as many as 27 individuals were arrested or
			 disappeared in Vietnam for their religious affiliations, religious activities,
			 or peaceful protest of religious freedom restrictions, among them Hoa Hao
			 Buddhists, Catholics, Protestants, and Falun Gong practitioners;
		Whereas hundreds of Montagnard Protestants arrested after
			 2001 and 2004 demonstrations for religious freedom and land rights remain in
			 detention in Vietnam’s Central Highlands, while, according to Human Rights
			 Watch, in 2010, as many as 70 additional people were detained in the Central
			 Highlands for conducting illegal religious services;
		Whereas the Unified Buddhist Church of Vietnam is the
			 country’s largest religious organization, yet according to the USCIRF, it
			 has faced decades of harassment and repression for seeking independent
			 status and for appealing to the government to respect religious freedom and
			 related human rights;
		Whereas, in July 2011, Father Nguyen Van Ly, who has been
			 imprisoned numerous times for his religious freedom and human rights advocacy,
			 but had been granted medical parole in March 2010 after suffering several
			 strokes in prison that left him partially paralyzed, was returned to prison to
			 serve the remainder of his eight-year sentence;
		Whereas, on January 6, 2011, Christian Marchant, a United
			 States diplomat at the United States Embassy in Hanoi, was beaten by Vietnamese
			 police when he went to visit Father Ly, who was then under house arrest;
		Whereas, according to the USCIRF report, over a dozen
			 religious leaders are being held under long-term house arrest orders, including
			 Unified Buddhist Church of Vietnam (UBCV) leader Thich Quang Do and other UBCV
			 leaders, Catholic Father Phan Van Loi, Hoa Hao leader Le Quang Liem,
			 Protestants Nguyen Van Dai and Le Thi Cong Nhan, and Mennonite Leader Nguyen
			 Thi Hong;
		Whereas Reporters Without Borders’ 2011–2012 Press Freedom
			 Index ranks Vietnam last in Southeast Asia with regard to freedom of the press,
			 and 172 out of 179 countries overall;
		Whereas, in September 2007, Vietnamese bloggers
			 established the Club of Free Journalists to promote freedom of expression and
			 independent journalism and were quickly faced with harassment, intimidation,
			 and detention by authorities in Vietnam, beginning with the arrest of Nguyen
			 Van Hai in April 2008;
		Whereas, on October 30, 2010, while in Hanoi, Vietnam,
			 Secretary of State Hillary Clinton said, “[T]he United States remains concerned
			 about the arrest and conviction of people for peaceful dissent, the attacks on
			 religious groups, the curbs on Internet freedom, including of bloggers. Vietnam
			 has so much potential, and we believe that political reform and respect for
			 human rights are an essential part of realizing that potential.”;
		Whereas, on November 10, 2011, Secretary of State Clinton
			 stated, We support not only open economies but open societies … we have
			 made it clear to Vietnam that if we are to develop a strategic partnership, as
			 both nations desire, Vietnam must do more to respect and protect its citizens’
			 rights; and
		Whereas, on February 2, 2012, Assistant Secretary of State
			 Kurt M. Campbell stated that for the United States and Vietnam to go to
			 the next level it will require some significant steps on the part of Vietnam to
			 address … human rights concerns … but also more systematic challenges
			 associated with freedom of expression, freedom of organization,” explaining
			 that “progress in these areas will be essential to have the appropriate level
			 of support in the United States that will sustain a deeper engagement between
			 our two countries: Now, therefore, be it
		
	
		That the Senate—
			(1)reaffirms the
			 commitment of the United States to democracy, human rights, civil liberties,
			 and rule of law, including the universal rights of freedom of assembly, freedom
			 of speech, freedom of religion, and freedom of association;
			(2)strongly condemns
			 the ongoing and egregious human rights violations committed by the Government
			 of Vietnam against the Vietnamese people;
			(3)urges the
			 President, Secretary of State, and all other appropriate United States
			 Government officials to ensure that relations between the United States and
			 Vietnam continue to include robust discussion on the troubling human rights
			 record of the Government of Vietnam;
			(4)encourages the
			 Secretary of State to place Vietnam on the list of Countries of
			 Particular Concern with regard to religious freedom pursuant to section
			 402(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b))
			 in order to highlight abuses of religious freedom in Vietnam and encourage
			 improvement in the respect for human rights in Vietnam; and
			(5)urges the
			 President, Secretary of State, and other world leaders to publicly support the
			 human rights of the people of Vietnam and to call on the President of Vietnam
			 to—
				(A)release all
			 political and religious prisoners, including all those imprisoned or detained
			 on account of their advocacy for democracy, religious freedom, and other human
			 rights;
				(B)revise or repeal
			 ordinances and decrees that limit freedom of expression, assembly, association,
			 or religion; and
				(C)implement all
			 necessary legal and political reforms to protect these rights.
				
